            Case 3:21-cv-00036-DPM Document 5 Filed 04/27/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION


SHELLY R. JONES                                                                    PLAINTIFF

V.                               No. 3:21-cv-36-DPM-JTR

KEITH BOWERS, Jail Administrator,
Craighead County Detention Center                                                DEFENDANT


                                            ORDER

       On April 16, 2021, mail sent to Plaintiff Shelly Jones (“Jones”) at her address

of record, the Craighead County Detention Center (“CCDC”), was returned as

undelivered, with the notation “Not in jail.” Doc.4. The Court has previously

notified Jones of her obligation, under Local Rule 5.5(c)(2), to maintain a valid

mailing address with the Clerk of this Court. Doc. 3.

       IT IS THEREFORE ORDERED THAT:

       1.      If Jones wishes to continue pursuing this lawsuit, she must, within thirty

(30) days of the date of this Order, file a notice of her current mailing address.1

       2.      If Jones does not timely and properly comply with this Order, this case

will be dismissed, without prejudice, pursuant to Local Rule 5.5(c)(2).




       1
         If Jones has been released from incarceration, she will then be required to file an updated
in forma pauperis application or pay the $402 filing fee for this action.
  Case 3:21-cv-00036-DPM Document 5 Filed 04/27/21 Page 2 of 2




IT IS SO ORDERED this 27th day of April, 2021.




                             ____________________________________
                             UNITED STATES MAGISTRATE JUDGE




                               2
